



Exhibit 10.6


PLEDGE AND SECURITY AGREEMENT
(Subsidiary)


THIS PLEDGE AND SECURITY AGREEMENT (as renewed, extended, amended, restated,
supplemented or otherwise modified from time to time, this “Security Agreement”)
is executed as of January 2, 2019, by Martin Transport, Inc., a Texas
corporation (“Debtor”), whose address is 4200 Stone Road, Kilgore, Texas 75662,
for the benefit of ROYAL BANK OF CANADA (in its capacity as “Collateral Agent”
for the Lenders and the Lender Swap Parties), as “Secured Party,” whose address
is 4th Floor, 20 King Street West, Toronto, Ontario M5H 1C4.


1.RECITALS. Pursuant to that certain Third Amended and Restated Credit Agreement
dated as of March 28, 2013 (as the same may be amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Martin Operating Partnership L.P., a Delaware limited
partnership, as borrower (the “Borrower”), Martin Midstream Partners L.P., a
Delaware limited partnership, as guarantor, the various financial institutions
that are, or may from time to time become, parties thereto (each individually a
“Lender,” and collectively, the “Lenders”), and Royal Bank of Canada, as
Administrative Agent and Collateral Agent, the Lenders have agreed to make Loans
for the account of Borrower.


Debtor is a subsidiary of the Borrower. Debtor has agreed to guarantee the
obligations of the Borrower under the Credit Agreement and to secure its
guaranteed obligations by the pledge of its assets hereunder. It is in the best
interests of Debtor to guarantee the obligations of the Borrower under the
Credit Agreement and to secure such guaranty by executing this Security
Agreement inasmuch as Debtor will derive substantial direct and indirect
benefits from the Loans made from time to time to the Borrower by the Lenders
pursuant to the Credit Agreement.


Debtor has duly authorized the execution, delivery and performance of this
Security Agreement, and this Security Agreement is integral to the transactions
contemplated by the Loan Documents, and the execution and delivery hereof is a
condition precedent to the Lenders’ obligations to extend credit under the Loan
Documents. Therefore, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Debtor and Secured Party hereby agree as herein
set forth.


2.CERTAIN DEFINITIONS. Unless otherwise defined herein, or the context hereof
otherwise requires, each term defined in the Credit Agreement or in the UCC is
used in this Security Agreement with the same meaning; provided, that if the
definition given to such term in the Credit Agreement conflicts with the
definition given to such term in the UCC, the definition in the Credit Agreement
shall control to the extent legally allowable; and if any definition given to
such term in Article 9 of the UCC conflicts with the definition given to such
term in any other chapter of the UCC, the Article 9 definition shall prevail. As
used herein, the following terms have the meanings indicated:


“Borrower” has the meaning set forth in the first recital hereof.


“Cash Collateral Account” has the meaning set forth in Paragraph 8(h) hereof.


“Collateral” has the meaning set forth in Paragraph 4 hereof.


“Collateral Agent” has the meaning set forth in the introductory paragraph
hereof.


“Collateral Note Security” has the meaning set forth in Paragraph 4 hereof.


“Collateral Notes” has the meaning set forth in Paragraph 4 hereof.


“Commodity Account” means any “commodity account,” as such term is defined in
Section 9.102(a)(14) of the UCC, and all sub-accounts thereof.







--------------------------------------------------------------------------------





“Control Agreement” means, with respect to any Collateral consisting of
investment property, Commodity Accounts, Deposit Accounts, Security Accounts,
electronic chattel paper, and letter-of-credit rights, an agreement evidencing
that Secured Party has “control” (as defined in the UCC) of such Collateral
which agreement shall be in form and substance satisfactory to the Secured
Party.


“Copyrights” has the meaning set forth in Paragraph 4 hereof.


“Credit Agreement” has the meaning set forth in the first recital hereof.


“Deposit Accounts” has the meaning set forth in Paragraph 4 hereof.


“Intellectual Property” has the meaning set forth in Paragraph 4 hereof.


“Lender” has the meaning set forth in the first recital hereof.


“Material Agreements” means, collectively, current and future “Material
Agreements” (as defined in the Credit Agreement) to which Debtor is a party.


“Obligations” means, collectively, (a) the Obligations as such term is defined
in the Credit Agreement, and (b) all indebtedness, liabilities, and obligations
of Debtor arising under this Security Agreement or any Guaranty assuring payment
of all or any part of the Obligations; it being the intention and contemplation
of Debtor and Secured Party that future advances will be made by one or more
Lenders to Borrower under the Credit Agreement.


“Obligor” means any Person obligated with respect to any of the Collateral,
whether as an account debtor, obligor on an instrument, issuer of securities, or
otherwise.


“Partnerships/Limited Liability Companies” means (a) those partnerships and
limited liability companies listed on Annex B-1 attached hereto and incorporated
herein by reference, as such partnerships or limited liability companies exist
or may hereinafter be restated, amended, or restructured, (b) any partnership,
joint venture, or limited liability company in which Debtor shall, at any time,
become a limited or general partner, venturer, or member, or (c) any
partnership, joint venture, or limited liability company formed as a result of
the restructure, reorganization, or amendment of the Partnerships/Limited
Liability Companies described in clause (a) herein.


“Partnership/Limited Liability Company Agreements” means the partnership
agreements, joint venture agreements, or organizational agreements for the
Partnerships/Limited Liability Companies (together with any modifications,
amendments or restatements thereof), and “Partnership/Limited Liability Company
Agreement” means any one of the Partnership/Limited Liability Company
Agreements.


“Partnership/Limited Liability Company Interests” means all of Debtor’s Right,
title and interest in the Partnership/Limited Liability Companies now or
hereafter accruing under the Partnership/Limited Liability Company Agreements,
including, without limitation, all rights with respect to distributions,
allocations, proceeds, fees, preferences, payments, or other benefits, which
Debtor now is or may hereafter become entitled to receive with respect to such
interests in the Partnerships/Limited Liability Companies and with respect to
the repayment of all loans now or hereafter made by Debtor to the
Partnerships/Limited Liability Companies.


“Patents” has the meaning set forth in Paragraph 4 hereof.


“Pledged Securities” means, collectively, the Pledged Shares and any other
Collateral constituting securities.


“Pledged Shares” has the meaning set forth in Paragraph 4 hereof.


“Rights” means rights, remedies, powers, privileges and benefits.


“Securities Account” means any “securities account”, as such term is defined in
Section 8.501(a) of the UCC, and all sub-accounts thereof.





--------------------------------------------------------------------------------







“Security Interest” means the security interest granted and the pledge and
assignment made under Paragraph 3 hereof.


“Trademarks” has the meaning set forth in Paragraph 4 hereof.


“UCC” means the Uniform Commercial Code, including each such provision as it may
subsequently be renumbered, as enacted in the State of New York or other
applicable jurisdiction, as amended at the time in question.


“Vessel Charters” has the meaning set forth in Paragraph 4 hereof.


“Vessels” means collectively, all vessels owned by Debtor from time to time,
including without limitation those vessels listed on Annex B-4 hereto, and
including any of such vessels.


3.SECURITY INTEREST. In order to secure the full and complete payment and
performance of the Obligations when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code or any similar provisions of
other applicable Laws), Debtor hereby grants to Secured Party a security
interest in all of Debtor’s Rights, titles, and interests in and to the
Collateral and pledges, collaterally transfers, and collaterally assigns the
Collateral to Secured Party, all upon and subject to the terms and conditions of
this Security Agreement. Such Security Interest is granted and pledge and
collateral assignment are made as security only and shall not subject Secured
Party to, or transfer or in any way affect or modify, any obligation of Debtor
with respect to any of the Collateral or any transaction involving or giving
rise thereto. If the grant, pledge, or collateral transfer or collateral
assignment of any specific item of the Collateral is expressly prohibited by, or
would cause a default under or termination, avoidance or forfeiture of, any
contract, license, law or regulation, then the Security Interest created hereby
nonetheless remains effective to the extent allowed by the UCC, such contract,
license, regulation or other applicable Law, but is otherwise limited by that
prohibition.


4.COLLATERAL. As used herein, the term “Collateral” means the following items
and types of property, wherever located, now owned or in the future existing or
acquired by Debtor, and all proceeds and products thereof, and any substitutes
or replacements therefor:


(a)All personal property and fixture property of every kind and nature
including, without limitation, all accounts, chattel paper (whether tangible or
electronic), goods (including inventory, equipment, and any accessions thereto),
software (specifically including, but not limited to, accounting software),
instruments, investment property, documents, deposit accounts, money, commercial
tort claims set forth on Annex B-1, letters of credit or letter-of-credit
rights, supporting obligations, tax refunds, and general intangibles (including
payment intangibles);


(b)All Rights, titles, and interests of Debtor in and to all outstanding stock,
equity, or other investment securities owned by Debtor, including, without
limitation, all capital stock of each Subsidiary of Debtor set forth on Annex
B-1 (such capital stock and equity interests in each Subsidiary of Debtor being
hereinafter referred to as “Pledged Shares”);


(c)All Rights, titles, and interests of Debtor in and to all promissory notes
and other instruments payable to Debtor, including, without limitation, all
inter-company notes from Subsidiaries and those set forth on Annex B-1
(“Collateral Notes”) and all Rights, titles, interests, and Liens Debtor may
have, be, or become entitled to under all present and future loan agreements,
security agreements, pledge agreements, deeds of trust, mortgages, guarantees,
or other documents assuring or securing payment of or otherwise evidencing the
Collateral Notes, including, without limitation, those set forth on Annex B-1
(“Collateral Note Security”);


(d)The Partnership/Limited Liability Company Interests and all Rights of Debtor
with respect thereto, including, without limitation, all Partnership/Limited
Liability Company Interests set forth on Annex B-1 and all of Debtor’s
distribution rights, income rights, liquidation interest, accounts, contract
rights, general intangibles, notes, instruments, drafts, and documents relating
to the Partnership/Limited Liability Company Interests;





--------------------------------------------------------------------------------





(e)(i) All United States and foreign copyrights (including community designs),
including copyrights in software and databases, and all Mask Works (as defined
under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered, including derivative works and also including, without limitation,
the copyrights set forth on Annex B-2; (ii) all renewals, extensions, and
modifications thereof; (iii) all income, licenses, royalties, damages, profits,
and payments relating to or payable under any of the foregoing; (iv) the Right
to sue for past, present, or future infringements of any of the foregoing; and
(v) all other rights and benefits relating to any of the foregoing throughout
the world; in each case, whether now owned or hereafter acquired by Debtor
(“Copyrights”);


(f)(i) All patents, patent applications, patent licenses, and patentable
inventions of Debtor, including, without limitation, registrations, recordings,
and applications thereof in the United States Patent and Trademark Office or in
any similar office or agency of the United States, any state thereof or any
other country or any political subdivision thereof, including, without
limitation, those set forth on Annex B-2, and all of the inventions and
improvements described and claimed therein; (ii) all continuations, divisions,
renewals, extensions, modifications, substitutions, reexaminations,
continuations-in-part, or reissues of any of the foregoing; (iii) all income,
royalties, profits, damages, awards, and payments relating to or payable under
any of the foregoing; (iv) the right to sue for past, present, and future
infringements of any of the foregoing; and (v) all other rights and benefits
relating to any of the foregoing throughout the world; in each case, whether now
owned or hereafter acquired by Debtor (“Patents”);


(g)(i) All trademarks, trademark licenses, trade names, corporate names, company
names, business names, fictitious business names, trade styles, internet domain
names, service marks, certification marks, collective marks, logos, other
business identifiers, designs and general intangibles of a like nature, all
registrations, recordings, and applications thereof, including, without
limitation, registrations, recordings, and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof or any other country or any political subdivision
thereof, including, without limitation, those set forth on Annex B-2; (ii) all
reissues, extensions, and renewals thereof; (iii) all income, royalties,
damages, and payments now or hereafter relating to or payable under any of the
foregoing, including, without limitation, damages or payments for past or future
infringements of any of the foregoing; (iv) the right to sue for past, present,
and future infringements of any of the foregoing; (v) all rights corresponding
to any of the foregoing throughout the world; and (vi) all goodwill associated
with and symbolized by any of the foregoing, in each case, whether now owned or
hereafter acquired by Debtor (“Trademarks”, and collectively with the Copyrights
and the Patents, the “Intellectual Property”);


(h)(i) All of Debtor’s Rights, titles, and interests in and to all Material
Agreements and other contracts and agreements of Debtor (together with the
Material Agreements, “Agreements”), including, without limitation, all Rights of
Debtor to receive moneys due and to become due under or pursuant to the
Agreements, (ii) all rights of Debtor to receive proceeds of any insurance,
indemnity, warranty, or guaranty with respect to the Agreements, (iii) all
claims of Debtor for damages arising out of or for breach of or default under
the Agreements, and (iv) all rights of Debtor to compel performance and
otherwise exercise all rights and remedies under the Agreements;


(i)All of Debtor’s rights under contracts for the use of Vessels and all
charters of all Vessels (such management agreements, contracts and charters,
collectively, the “Vessel Charters”), including rights to terminate Vessel
Charters pursuant to the terms thereof and to compel performance of terms
thereof, whether in effect as of the date hereof or entered into at any time
hereafter), rights to the payment of money, rights to compel payment of hire and
other monies due under the Vessel Charters, including, but not limited to, all
freight, hire, earnings and charter payments, and all claims for damages arising
out of the breach or termination thereof;


(j)All personal and fixture property of every kind and nature arising out of,
resulting from the operation of, or related to the Vessels which are presently
or may hereafter be subject to a U.S. Vessel Mortgage (collectively, the
“Mortgaged Vessels”), including, without limitation, all furniture, fixtures,
equipment, raw materials, inventory, goods, all insurance, including without
limitation, all certificates of entry in protection and indemnity and war risks
associations or clubs in respect of the Mortgaged Vessels, or any of them,
whether heretofore, now or hereafter effected, and all renewals of or
replacements for the same, all claims, returns of premium and other moneys and
claims for moneys due and to become due under or in respect of said insurance,
all other rights of Debtor under or in respect of said insurance, and any
proceeds of any of the foregoing, including, without limitation, those arising
from the actual





--------------------------------------------------------------------------------





or constructive loss of, or the requisition (whether of title or use),
condemnation, sequestration, seizure, forfeiture or other taking of, the
Mortgaged Vessels, tort claims and all vessels (including all offshore service
vessels), barges and tugs, together with all engines, boilers, machinery, masts,
boats, anchors, cables, chains, rigging, tackle, apparel, spare parts,
furniture, equipment and gear and all other appurtenances thereto, appertaining
or belonging, whether on board or not, and any and all additions, improvements
and replacements thereof hereafter made;


(k)All present and future automobiles, trucks, truck tractors, trailers,
semi-trailers, or other motor vehicles or rolling stock, now owned or hereafter
acquired by such Debtor (collectively, the “Vehicles”);


(l)Any and all deposit accounts, bank accounts, Commodity Accounts, investment
accounts, or Securities Accounts, now owned or hereafter acquired or opened by
Debtor, including, without limitation, any such accounts set forth on Annex B-1,
and any account which is a replacement or substitute for any of such accounts,
together with all monies, instruments, certificates, checks, drafts, wire
transfer receipts, and other property deposited therein and all balances therein
(the “Deposit Accounts”);


(m)All permits, licenses and other authorizations (“Authorizations”) issued by
any governmental authority, to the extent and only to the extent that the grant
of a security interest in any such Authorization does not result in the
forfeiture of, or default under, any such Authorization;


(n)All present and future distributions, income, increases, and profits with
respect to, combinations, reclassifications, improvements, and products of,
accessions, attachments, and other additions to, tools, parts, and equipment
used in connection with, and substitutes and replacements for, all or part of
the Collateral described above;


(o)All present and future accounts, contract Rights, general intangibles,
chattel paper, documents, instruments, cash and noncash proceeds, and other
Rights arising from or by virtue of, or from the voluntary or involuntary sale
or other disposition of, or collections with respect to, or insurance proceeds
payable with respect to, or proceeds payable by virtue of warranty or other
claims against the manufacturer of, or claims against any other Person with
respect to, all or any part of the Collateral heretofore described in this
clause or otherwise; and


(p)All present and future security for the payment to Debtor or any Subsidiary
of any of the Collateral described above and goods which gave or will give rise
to any such Collateral or are evidenced, identified, or represented therein or
thereby.


Notwithstanding anything to the contrary contained herein, Debtor shall not be
required to take any action with respect to the perfection of the security
interests in cash or assets in Deposit Accounts, and Debtor shall not be
required to enter into any Control Agreement with respect to cash or assets in
Deposit Accounts.
The description of the Collateral contained in this Paragraph 4 shall not be
deemed to permit any action prohibited by this Security Agreement or by the
terms incorporated in this Security Agreement.
5.REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Secured
Party that:


(a)General. Certain representations and warranties in the Credit Agreement are
applicable to Debtor or its assets or operations, and each such representation
and warranty is true and correct in all material respects.


(b)Binding Obligation/ Perfection. This Security Agreement creates a legal,
valid, and binding Lien in and to the Collateral in favor of Secured Party and
enforceable against Debtor. For Collateral in which the Security Interest may be
perfected by the filing of Financing Statements pursuant to Article 9 of the
UCC, once those Financing Statements have been properly filed in the
jurisdictions described on Annex A hereto, the Security Interest in that
Collateral will be fully perfected. Such Security Interest will constitute a
first-priority Lien on such Collateral (other than fixtures), subject only to
Permitted Liens. With respect to Collateral consisting of investment property
(other than Pledged Securities covered by Paragraph 5(j) hereof), Deposit
Accounts, electronic chattel paper, letter-of-credit





--------------------------------------------------------------------------------





rights, and instruments, upon the delivery of such Collateral to Secured Party
or delivery of an executed Control Agreement with respect to such Collateral,
the Security Interest in that Collateral will be fully perfected and the
Security Interest will constitute a first-priority Lien on such Collateral,
subject only to Permitted Liens. None of the Collateral has been delivered nor
control with respect thereto given to any Person, other than the Collateral
Agent. Other than the Financing Statements and Control Agreements with respect
to this Security Agreement, there are no other financing statements or control
agreements covering any Collateral, other than those evidencing Permitted Liens,
control agreements otherwise permitted under the Loan Documents and Liens being
released on the date hereof. Except as set forth in Paragraph 3 hereof, the
creation of the Security Interest does not require the consent of any Person
that has not been obtained.


(c)Debtor Information. Debtor’s exact legal name, mailing address, jurisdiction
of organization, type of entity, and state issued organizational identification
number are as set forth on Annex A hereto.


(d)Location. As of the date hereof (i) Debtor’s principal place of business and
chief executive office is where Debtor is entitled to receive notices hereunder;
the present and foreseeable location of Debtor’s books and records concerning
any of the Collateral that is accounts is as set forth on Annex A hereto; (ii)
the location of Debtor’s inventory with a fair market value in excess of
$1,000,000 in the aggregate and equipment with an orderly liquation value in
excess of $1,000,000 in the aggregate is as set forth on Annex A hereto; (iii)
each such location of inventory and collateral listed on Annex A is owned by
Debtor or, if not owned by Debtor, is leased or otherwise used by Debtor
pursuant to a lease, storage contract or other contract with the Person named on
Annex A; and (iv) except as noted on Annex A hereto, all such books, records,
equipment and inventory are in Debtor’s possession.


(e)Governmental Authority. Other than the filing of Financing Statements
contemplated hereby and appropriate filings to perfect the Security Interest in
the Intellectual Property, Vessels and Vehicles, no Authorization, approval, or
other action by, and no notice to or filing with, any Governmental Authority is
required either (i) for the pledge by Debtor of the Collateral pursuant to this
Security Agreement or for the execution, delivery, or performance of this
Security Agreement by Debtor, or (ii) for the exercise by Secured Party of the
voting or other Rights provided for in this Security Agreement or the remedies
in respect of the Collateral pursuant to this Security Agreement (except as may
be required in connection with the disposition of the Pledged Securities by Laws
affecting the offering and sale of securities generally).


(f)Maintenance of Collateral. All Vessels are in the condition required by
Section 6.14 of the Credit Agreement and all assets necessary to Debtor’s
business are in the repair and condition required by Section 6.06 of the Credit
Agreement.


(g)Ownership of Property; Liens. Debtor owns, leases or has valid rights to use
all presently existing Collateral, and will acquire or lease all
hereafter-acquired Collateral, free and clear of all Liens, except Permitted
Liens.


(h)Collateral. As of the date hereof, Annex B-1 accurately lists all Collateral
Notes, Collateral Note Security, Pledged Shares, Partnership/Limited Liability
Company Interests, commercial tort claims, and Deposit Accounts, and Schedule
1.01(c) of the Credit Agreement accurately lists all Material Agreements in
which Debtor has any Rights, titles, or interest (but such failure of such
description to be accurate or complete shall not impair the Security Interest in
such Collateral).


(i)Instruments, Chattel Paper, Collateral Notes and Collateral Note Security. As
of the date hereof, all instruments and chattel paper with a principal amount in
excess of $1,000,000, including, without limitation, the Collateral Notes, have
been delivered to Secured Party, together with corresponding endorsements duly
executed by Debtor in favor of Secured Party, and such endorsements have been
duly and validly executed and are binding and enforceable against Debtor in
accordance with their terms.


(j)Pledged Securities; Pledged Shares. All Pledged Shares are duly authorized,
validly issued, fully paid, and non-assessable, and the transfer thereof is not
subject to any restrictions, other than restrictions imposed hereunder and by
applicable securities and corporate Laws. As of the date hereof, the Pledged
Shares securing the Obligations





--------------------------------------------------------------------------------





constitute 100% of the issued and outstanding common stock or other equity
interests of each Subsidiary. Debtor has good title to the Pledged Securities,
free and clear of all Liens and encumbrances thereon (except for the Security
Interest created hereby), and has delivered to Secured Party (i) all stock
certificates, or other instruments or documents representing or evidencing the
Pledged Securities, together with corresponding assignment or transfer powers
duly executed in blank by Debtor, and such powers have been duly and validly
executed and are binding and enforceable against Debtor in accordance with their
terms, or (ii) to the extent such Pledged Securities are uncertificated, an
executed Acknowledgment of Pledge with respect to such Pledged Securities. The
pledge of the Pledged Securities in accordance with the terms hereof creates a
valid and perfected first priority security interest in the Pledged Securities
securing payment of the Obligations. Debtor is the record and beneficial owner
of the Pledged Shares and Pledged Securities owned by it free of all Liens,
rights, or claims of other Persons other than Permitted Liens, and there are no
outstanding warrants, options, or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any such Pledged
Shares or Pledged Securities. No consent of any Person including any other
general or limited partner, any other member of a limited liability company, any
other shareholder, or any other trust beneficiary is necessary or desirable in
connection with the creation, perfection, or first priority status of the
Security Interest in any Pledged Share or any Pledged Securities or the exercise
by Secured Party of the voting or other rights provided for in this Security
Agreement or the exercise of remedies in respect thereof, other than such as
have been obtained and are in full force and effect. None of the Pledged Shares
or Pledged Securities are or represent interests in issuers that (a) are
registered as investment companies, or (b) are dealt in or traded on securities
exchanges or markets.


(k)Partnership/Limited Liability Company Interests. Each Partnership/Limited
Liability Company issuing a Partnership/Limited Liability Company Interest is
currently existing and in good standing under all applicable Laws; there have
been no amendments to any Partnership/Limited Liability Company Agreement, of
which Secured Party has not been advised in writing; as of the date hereof, no
event of default, default, breach or potential default has occurred and is
continuing under any Partnership/Limited Liability Company Agreement; and no
approval or consent of the partners of any Partnership/Limited Liability Company
is required as a condition to the validity and enforceability of the Security
Interest created hereby or the consummation of the transactions contemplated
hereby which has not been duly obtained by Debtor. Debtor has good title to the
Partnership/Limited Liability Company Interests free and clear of all Liens and
encumbrances (except for the Security Interest granted hereby). The
Partnership/Limited Liability Company Interests are validly issued, fully paid,
and nonassessable and are not subject to statutory, contractual, or other
restrictions governing their transfer, ownership, or control, except as set
forth in the applicable Partnership/Limited Liability Company Agreements or
applicable securities Laws. All capital contributions required to be made by
Debtor by the terms of the Partnership/Limited Liability Company Agreements for
each Partnership/Limited Liability Company have been made. No limited liability
company interests are evidenced by certificates.


(l)Material Agreements. As of the date hereof: (i) each Material Agreement is in
full force and effect, (ii) there have been no amendments, modifications, or
supplements to any Material Agreement of which Secured Party has not been
advised in writing, and (iii) no material event of default, default, breach or
potential default by Debtor or, to Debtor’s knowledge, by any other party
thereto has occurred and is continuing under any Material Agreement, except as
disclosed on Annex B-3 hereto. As used in this clause (l), “material” means
could reasonably be expected to have a Material Adverse Effect.


(m)Deposit Accounts. With respect to the Deposit Accounts, (i) Debtor maintains
each Deposit Account with the banks listed on Annex B-1 hereto, (ii) Debtor has
the legal Right to pledge and assign to Secured Party the funds deposited and to
be deposited in each such Deposit Account, and (iii) the Deposit Accounts set
forth on Annex B-1 represent all of the Deposit Accounts of Debtor.


(n)Intellectual Property.


(i)All of the Intellectual Property is subsisting, valid, and enforceable,
except to the extent that such failure could not be reasonably expected to have
a Material Adverse Effect. The information contained on Annex B-2 hereto is
true, correct, and complete. As of the date hereof, all issued Patents, Patent
applications,





--------------------------------------------------------------------------------





registered Trademarks, Trademark applications, registered Copyrights, and
Copyright applications of Debtor material to the operation of Debtor’s business
are identified on Annex B-2 hereto.


(ii)Debtor is the sole and exclusive owner of the entire and unencumbered Right,
title, and interest in and to the Intellectual Property material to the
operation of Debtor’s business free and clear of any Liens, including, without
limitation, any pledges, assignments, licenses, user agreements, and covenants
by Debtor not to sue third Persons, other than Permitted Liens or licenses
permitted by Paragraph 8(c) hereof.


(iii)Each of the Patents and Trademarks identified on Annex B-2 hereto has been
properly registered with the United States Patent and Trademark Office and in
corresponding offices throughout the world (where appropriate) and each of the
Copyrights identified on Annex B-2 hereto has been properly registered with the
United States Copyright Office and in corresponding offices throughout the world
(where appropriate). Debtor has performed and will continue to perform all acts
and has paid and will continue to pay all required fees and Taxes to maintain
each and every item of the Intellectual Property material to such Debtor's
business in full force and effect throughout the world, as applicable.


(iv)To Debtor’s knowledge, no claims with respect to the Intellectual Property
material to the operation of Debtor’s business have been asserted and are
pending (i) to the effect that the sale, licensing, pledge, or use of any of the
products of Debtor’s business infringes any other party’s valid copyright,
trademark, service mark, trade secret, or other intellectual property Right,
(ii) against the use by Debtor of such Intellectual Property, or (iii)
challenging the ownership or use by Debtor of any of the Intellectual Property
that Debtor purports to own or use, nor, to Debtor’s knowledge, is there a valid
basis for such a claim described in this Paragraph 5(n)(iv).


The foregoing representations and warranties will be true and correct in all
material respects with respect to any additional Collateral or additional
specific descriptions of certain Collateral delivered to Secured Party in the
future by Debtor. The failure of any of these representations or warranties or
any description of Collateral therein to be accurate or complete shall not
impair the Security Interest in any such Collateral.
6.COVENANTS. So long as any Lenders are committed to make Credit Extensions
under the Credit Agreement, and until the Obligations are paid and performed in
full, Debtor covenants and agrees with Secured Party that Debtor will:


(a)Credit Agreement. (i) Comply with, perform, and be bound by all covenants and
agreements in the Credit Agreement that are applicable to it, its assets, or its
operations, each of which is hereby ratified and confirmed (INCLUDING, WITHOUT
LIMITATION, THE INDEMNIFICATION AND RELATED PROVISIONS IN SECTION 10.05 OF THE
CREDIT AGREEMENT); AND (ii) CONSENT TO AND APPROVE THE VENUE, SERVICE OF
PROCESS, AND WAIVER OF JURY TRIAL PROVISIONS OF SECTIONS 10.15 and 10.16 OF THE
CREDIT AGREEMENT.


(b)Information/Record of Collateral. Maintain, at the place where Debtor is
entitled to receive notices under the Loan Documents, a current record of where
all Collateral is located, permit representatives of Secured Party at any time
during normal business hours to inspect and make abstracts from such records in
accordance with Section 6.10 of the Credit Agreement, and furnish to Secured
Party, at such intervals as Secured Party may reasonably request, such
documents, lists, descriptions, certificates, and other information as may be
necessary or proper to keep Secured Party informed with respect to the identity,
location, status, condition, and value of the Collateral. In addition, from time
to time at the request of Secured Party, deliver to Secured Party such
information regarding Debtor as Secured Party may reasonably request.


(c)Perform Obligations. Notwithstanding anything to the contrary contained
herein, (i) Debtor shall remain liable under the contracts, agreements,
documents, and instruments included in the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Security Agreement had not been executed, (ii) the exercise by
Secured Party of any of its Rights or remedies hereunder shall not release





--------------------------------------------------------------------------------





Debtor from any of its duties or obligations under the contracts, agreements,
documents, and instruments included in the Collateral, and (iii) Secured Party
shall not have any indebtedness, liability, or obligation under any of the
contracts, agreements, documents, and instruments included in the Collateral by
reason of this Security Agreement, and Secured Party shall not be obligated to
perform any of the obligations or duties of Debtor thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.


(d)Notices. (i) Promptly notify Secured Party (A) of any material claim, action,
or proceeding affecting title to all or any of the Collateral, (B) of any
material damage to or loss of Collateral, (C) of the occurrence of any other
event or condition (including, without limitation, matters as to Lien priority)
that could reasonably be expected to have a material adverse effect on the
Collateral (taken as a whole) or the Security Interest created hereunder, or (D)
of the commencement and termination of any period during which any Vessel is
requisitioned.


(ii)    Give Secured Party five (5) days written notice before any proposed (A)
relocation of its principal place of business or chief executive office, (B)
except as otherwise permitted in the Credit Agreement, change of its name or
identity or conversion into another form of legal entity, (C) relocation of the
place where its books and records concerning its accounts are kept, or (D)
change of its jurisdiction of organization or organizational identification
number, as applicable. Prior to making any of the changes contemplated in clause
(ii) preceding, Debtor shall execute and deliver all such additional documents
and perform all additional acts as Secured Party may request in order to
continue or maintain the existence and priority of the Security Interests in all
of the Collateral, and will not make any of such changes unless all amendments
to lien filings have been made that are necessary to continue and maintain the
existence and priority of such Security Interests.
(iii)    Together with each Compliance Certificate delivered pursuant to Section
6.02(a) of the Credit Agreement, deliver to Secured Party updated Annexes, if
any of the information on the Annexes hereto is no longer correct in any
material respect.
Debtor’s failure to give to Secured Party notices as required herein, or to
fully describe the Collateral on any annex hereto, shall not impair Secured
Party’s interest in the Collateral.
(e)Collateral in Trust. Hold in trust (and not commingle with other assets of
Debtor) for Secured Party all Collateral that is chattel paper, instruments,
Collateral Notes, Pledged Securities, or documents at any time received by
Debtor and promptly deliver same to Secured Party, unless Secured Party at its
option (which may be evidenced only by a writing signed by Secured Party stating
that Secured Party elects to permit Debtor to so retain) permits Debtor to
retain the same, but any chattel paper, instruments, Collateral Notes, Pledged
Securities, or documents so retained shall be marked to state that they are
assigned to Secured Party; each such instrument shall be endorsed to the order
of Secured Party (but the failure of same to be so marked or endorsed shall not
impair the Security Interest thereon).


(f)Control. Execute all documents and take any action required by Secured Party
in order for Secured Party to obtain “control” (as defined in the UCC) with
respect to Collateral consisting of investment property, uncertificated Pledged
Securities (with respect to which the execution of an Acknowledgement of Pledge
shall be sufficient), and letter-of-credit rights. If Debtor at any time holds
or acquires an interest in any electronic chattel paper or any “transferable
record,” as that term is defined in the federal Electronic Signatures in Global
and National Commerce Act, or in the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction, promptly notify Secured Party thereof and,
at the request of Secured Party, take such action as Secured Party may
reasonably request to vest in Secured Party control under the UCC of such
electronic chattel paper or control under the federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.


(g)Further Assurances. At Debtor’s expense and Secured Party’s request, (i) from
time to time promptly execute and deliver to Secured Party all such other
assignments, certificates, supplemental documents, and financing statements, and
do all other acts or things as Secured Party may reasonably request in order to
more fully create, evidence, perfect, continue, and preserve the priority of the
Security Interest and to carry out the provisions of this Security Agreement;
and (ii) pay all filing fees in connection with any financing, continuation, or
termination statement or other instrument with respect to the Security
Interests.





--------------------------------------------------------------------------------





(h)Encumbrances. Not create, permit, or suffer to exist, and shall defend the
Collateral against, any Lien or other encumbrance on the Collateral, other than
Permitted Liens, and shall defend Debtor’s Rights in the Collateral and Secured
Party’s Security Interest in, the Collateral against the claims and demands of
all Persons except those holding or claiming Permitted Liens.


(i)Estoppel and Other Agreements and Matters. Upon the request of Secured Party,
use commercially reasonable efforts to cause the landlord or lessor for each
location where any of its inventory or equipment is maintained to execute and
deliver to Secured Party an estoppel and subordination agreement in such form as
may be reasonably acceptable to Secured Party and its counsel.


(j)Fixtures. For any Collateral that is a fixture or an accession which has been
attached to real estate or other goods prior to the perfection of the Security
Interest, use commercially reasonable efforts to furnish to Secured Party, upon
reasonable demand, a disclaimer of interest in each such fixture or accession
and a consent in writing to the Security Interest of Secured Party therein,
signed by all Persons having any interest in such fixture or accession by virtue
of any interest in the real estate or other goods to which such fixture or
accession has been attached.


(k)Certificates of Title. Upon the request of Secured Party, if certificates of
title are issued or outstanding with respect to any of the Vehicles or other
Collateral, cause the Security Interest to be properly noted thereon.


(l)Warehouse Receipts Non-Negotiable. If any warehouse receipt or receipt in the
nature of a warehouse receipt is issued in respect of any of the Collateral,
agree that such warehouse receipt or receipt in the nature thereof shall not be
“negotiable” (as such term is used in Section 7‑104 of the UCC), unless such
warehouse receipt or receipt in the nature thereof is delivered to Secured
Party.


(m)Impairment of Collateral. Not use any of the Collateral, or permit the same
to be used, for any unlawful purpose, in any manner inconsistent with the
provisions or requirements of any policy of insurance thereon or in any manner
contrary to the standard of care typical in the industry for the operation and
maintenance of such Collateral.


(n)Collateral Notes and Collateral Note Security. Without the prior written
consent of Secured Party, after the occurrence of and during the continuation of
an Event of Default, not (i) modify or substitute, or permit the modification or
substitution of, any Collateral Note or any document evidencing the Collateral
Note Security, or (ii) release any Collateral Note Security unless paid in full
or otherwise specifically required by the terms thereof. Debtor shall promptly
notify Secured Party of any extensions of or material amendments to any
Collateral Notes.


(o)Securities. Except as otherwise permitted by the Credit Agreement, not sell,
exchange, or otherwise dispose of, or grant any option, warrant, or other Right
with respect to, any of the Pledged Securities; to the extent any issuer of any
Pledged Securities is controlled by Debtor and/or its Affiliates, not permit
such issuer to issue any additional shares of stock or other securities in
addition to or in substitution for the Pledged Securities, except issuances to
Debtor on terms acceptable to Secured Party; pledge hereunder, immediately upon
Debtor’s acquisition (directly or indirectly) thereof, any and all additional
shares of stock or other securities of each Subsidiary of Debtor; and take any
action necessary, required, or requested by Secured Party to allow Secured Party
to fully enforce its Security Interest in the Pledged Securities, including,
without limitation, the filing of any claims with any court, liquidator,
trustee, custodian, receiver, or other like person or party.


(p)Partnerships/Limited Liability Companies and Partnership/Limited Liability
Company Interests. (i) Comply in all material respects with each material
requirement and condition set forth in the contracts and agreements creating or
relating to any Partnership/Limited Liability Company, (ii) do or cause to be
done all things necessary or appropriate to keep the Partnerships/Limited
Liability Companies in full force and effect (except as otherwise permitted by
the Credit Agreement) and the Rights of Debtor and Secured Party thereunder
unimpaired, (iii) pledge hereunder, immediately upon Debtor’s acquisition
(directly or indirectly) thereof, any and all additional Partnership/Limited
Liability Company Interests of any Partnership/Limited Liability Company granted
to Debtor as required pursuant to Section 6.17(a) of the Credit Agreement, (iv)
deliver to Secured Party a fully-executed Acknowledgment of Pledge,
substantially in the form of Annex C, for each Partnership/Limited Liability
Company Interest constituting Collateral,





--------------------------------------------------------------------------------





if such Partnership/Limited Liability Company Interest represents an interest in
a Subsidiary of Debtor, and (v) take any action requested by Secured Party to
allow Secured Party to fully enforce its Security Interest in the
Partnership/Limited Liability Company Interests, including, without limitation,
the filing of any claims with any court, liquidator, trustee, custodian,
receiver, or other like person or party.


(q)Marking of Chattel Paper. At the request of Secured Party, place a legend
acceptable to Secured Party on all chattel paper, indicating that Secured Party
has a security interest in the chattel paper.


(r)Modification of Accounts. In accordance with prudent business practices,
endeavor to collect or cause to be collected from each account debtor under its
accounts, as and when due, any and all amounts owing under such accounts. Except
in the ordinary course of business consistent with prudent business practices
and industry standards, without the prior written consent of Secured Party,
Debtor shall not, (i) grant any extension of time for any payment with respect
to any such account, (ii) compromise, compound, or settle any such account for
less than the full amount thereof, (iii) release, in whole or in part, any
Person liable for payment of any such account, (iv) allow any credit or discount
for payment with respect to any such account, other than trade discounts granted
in the ordinary course of business, (v) release any Lien or guaranty securing
any such account, or (vi) modify or substitute, or permit the modification or
substitution of, any contract to which any of the Collateral which is any such
account relates.


(s)Intellectual Property. Except to the extent not required in Debtor’s
reasonable business judgment, (i) make federal applications on all of its
unpatented but patentable inventions and all of its registrable but unregistered
Copyrights and Trademarks, (ii) preserve and maintain its material rights in the
Intellectual Property and protect the Intellectual Property from infringement,
unfair competition, cancellation, or dilution by appropriate action necessary in
Debtor’s reasonable business judgment, including, without limitation, the
commencement and prosecution of legal proceedings to recover damages for
infringement and to defend and preserve its rights in the Intellectual Property,
(iii) not abandon any of the Intellectual Property necessary to the conduct of
its business in the exercise of Debtor’s reasonable business judgment, (iv) give
Secured Party prompt written notice if Debtor shall obtain Rights to or become
entitled to the benefit of any Intellectual Property material to its business
and not identified on Annex B-2 hereto, and (v) if a Default or Event of Default
exists, use its commercially reasonable efforts to obtain any consents, waivers,
or agreements necessary to enable Secured Party to exercise its rights and
remedies with respect to the Intellectual Property.


(t)Control of Third Parties. Debtor shall not grant “control” (as defined in the
UCC) with respect to any Deposit Account to any Person other than Secured Party
and the bank with which the Deposit Account is maintained.


7.DEFAULT; REMEDIES. If an Event of Default exists, Secured Party may, at its
election, exercise any and all Rights available to a secured party under the UCC
and other applicable law, in addition to any and all other Rights afforded by
the Loan Documents, at law, in equity, or otherwise, including, without
limitation, (a) requiring Debtor to assemble all or part of the Collateral and
make it available to Secured Party at a place to be designated by Secured Party
which is reasonably convenient to Debtor and Secured Party, (b) surrendering any
policies of insurance on all or part of the Collateral and receiving and
applying the unearned premiums as a credit on the Obligations, (c) applying by
appropriate judicial proceedings for appointment of a receiver for all or part
of the Collateral (and Debtor hereby consents to any such appointment), and (d)
applying to the Obligations any cash held by Secured Party under this Security
Agreement, including, without limitation, any cash in the Cash Collateral
Account (as defined in Paragraph 8(h) hereof).


(a)Notice. Reasonable notification of the time and place of any public sale of
the Collateral, or reasonable notification of the time after which any private
sale or other intended disposition of the Collateral is to be made, shall be
sent to Debtor and to any other Person entitled to notice under the UCC;
provided that, if any of the Collateral threatens to decline speedily in value
or is of the type customarily sold on a recognized market, Secured Party may
sell or otherwise dispose of the Collateral without notification, advertisement,
or other notice of any kind. It is agreed that notice sent or given not less
than ten (10) Business Days prior to the taking of the action to which the
notice relates is reasonable notification and notice for the purposes of this
clause.







--------------------------------------------------------------------------------





(b)Condition of Collateral; Warranties. Secured Party has no obligation to
clean-up or otherwise prepare the Collateral for sale. Secured Party may sell
the Collateral without giving any warranties as to the Collateral. Secured Party
may specifically disclaim any warranties of title or the like. This procedure
will not be considered affect adversely the commercial reasonableness of any
sale of the Collateral.


(c)Compliance with Other Laws. Secured Party may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.


(d)Sales of Pledged Securities.


(i)Debtor agrees that, because of the Securities Act of 1933, as amended, or the
rules and regulations promulgated thereunder (collectively, the “Securities
Act”), or any other Laws or regulations, and for other reasons, there may be
legal or practical restrictions or limitations affecting Secured Party in any
attempts to dispose of certain portions of the Pledged Securities and for the
enforcement of its Rights. For these reasons, Secured Party is hereby authorized
by Debtor, but not obligated, upon the occurrence and during the continuation of
an Event of Default, to sell all or any part of the Pledged Securities at
private sale, subject to investment letter or in any other manner which will not
require the Pledged Securities, or any part thereof, to be registered in
accordance with the Securities Act or any other Laws or regulations, at a
reasonable price at such private sale or other distribution in the manner
mentioned above. Debtor understands that Secured Party may in its discretion
approach a limited number of potential purchasers and that a sale under such
circumstances may yield a lower price for the Pledged Securities, or any part
thereof, than would otherwise be obtainable if such Collateral were either
afforded to a larger number or potential purchasers, registered under the
Securities Act, or sold in the open market. Debtor agrees that any such private
sale made under this Paragraph 7(d) shall be deemed to have been made in a
commercially reasonable manner, and that Secured Party has no obligation to
delay the sale of any Pledged Securities to permit the issuer thereof to
register it for public sale under any applicable federal or state securities
Laws.


(ii)Secured Party is authorized, in connection with any such sale, (A) to
restrict the prospective bidders on or purchasers of any of the Pledged
Securities to a limited number of sophisticated investors who will represent and
agree that they are purchasing for their own account for investment and not with
a view to the distribution or sale of any of such Pledged Securities, and (B) to
impose such other limitations or conditions in connection with any such sale as
Secured Party reasonably deems necessary in order to comply with applicable Law.
Debtor covenants and agrees that it will execute and deliver such documents and
take such other action as Secured Party reasonably deems necessary in order that
any such sale may be made in compliance with applicable Law. Upon any such sale
Secured Party shall have the Right to deliver, assign, and transfer to the
purchaser thereof the Pledged Securities so sold. Each purchaser at any such
sale shall hold the Pledged Securities so sold absolutely free from any claim or
Right of Debtor of whatsoever kind, including any equity or Right of redemption
of Debtor. Debtor, to the extent permitted by applicable Law, hereby
specifically waives all Rights of redemption, stay, or appraisal which it has or
may have under any Law now existing or hereafter enacted.


(iii)Debtor agrees that ten (10) days’ written notice from Secured Party to
Debtor of Secured Party’s intention to make any such public or private sale or
sale at a broker’s board or on a securities exchange shall constitute reasonable
notice under the UCC. Such notice shall (A) in case of a public sale, state the
time and place fixed for such sale, (B) in case of sale at a broker’s board or
on a securities exchange, state the board or exchange at which such a sale is to
be made and the day on which the Pledged Securities, or the portion thereof so
being sold, will first be offered to sale at such board or exchange, and (C) in
the case of a private sale, state the day after which such sale may be
consummated. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as Secured Party may fix in
the notice of such sale. At any such sale, the Pledged Securities may be sold in
one lot as an entirety or in separate parcels, as Secured Party may reasonably
determine. Secured Party shall not be obligated to make any such sale pursuant
to any such notice. Secured Party may, without notice or publication, adjourn
any public or private





--------------------------------------------------------------------------------





sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for the sale, and such sale may be made at any time or
place to which the same may be so adjourned.


(iv)In case of any sale of all or any part of the Pledged Securities on credit
or for future delivery, the Pledged Securities so sold may be retained by
Secured Party until the selling price is paid by the purchaser thereof, but
Secured Party shall not incur any liability in case of the failure of such
purchaser to take up and pay for the Pledged Securities so sold and in case of
any such failure, such Pledged Securities may again be sold upon like notice.
Secured Party, instead of exercising the power of sale herein conferred upon it,
may proceed by a suit or suits at Law or in equity to foreclose the Security
Interests and sell the Pledged Securities, or any portion thereof, under a
judgment or decree of a court or courts of competent jurisdiction.


(v)Without limiting the foregoing, or imposing upon Secured Party any
obligations or duties not required by applicable Law, Debtor acknowledges and
agrees that, in foreclosing upon any of the Pledged Securities, or exercising
any other Rights or remedies provided Secured Party hereunder or under
applicable Law, Secured Party may, but shall not be required to, (A) qualify or
restrict prospective purchasers of the Pledged Securities by requiring evidence
of sophistication or creditworthiness, and requiring the execution and delivery
of confidentiality agreements or other documents and agreements as a condition
to such prospective purchasers’ receipt of information regarding the Pledged
Securities or participation in any public or private foreclosure sale process,
(B) provide to prospective purchasers business and financial information
regarding Debtor and its Subsidiaries available in the files of Secured Party at
the time of commencing the foreclosure process, without the requirement that
Secured Party obtain, or seek to obtain, any updated business or financial
information or verify, or certify to prospective purchasers, the accuracy of any
such business or financial information, or (C) offer for sale and sell the
Pledged Securities with, or without, first employing an appraiser, investment
banker, or broker with respect to the evaluation of the Pledged Securities, the
solicitation of purchasers for Pledged Securities, or the manner of sale of
Pledged Securities.


(e)Application of Proceeds. Secured Party shall apply the proceeds of any sale
or other disposition of the Collateral in accordance with the terms and
conditions of the Credit Agreement. Any surplus remaining shall be delivered to
Debtor or as a court of competent jurisdiction may direct. If the proceeds are
insufficient to pay the Obligations in full, Debtor shall remain liable for any
deficiency.


(f)Sales on Credit. If Secured Party sells any of the Collateral upon credit,
Debtor will be credited only with payments actually made by the purchaser,
received by the Secured Party, and applied to the indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Secured Party may
resell the Collateral and Debtor shall be credited with the proceeds of the
sale.


8.OTHER RIGHTS OF SECURED PARTY.


(a)Performance. If Debtor fails to keep the Collateral in good repair, working
order, and condition, as required by the Loan Documents, or fails to pay when
due all Taxes on any of the Collateral in the manner required by the Loan
Documents, or fails to preserve the priority of the Security Interest in any of
the Collateral, or fails to keep the Collateral insured as required by the Loan
Documents, or otherwise fails to perform any of its obligations under the Loan
Documents with respect to the Collateral, then Secured Party may, at its option,
but without being required to do so, make such repairs, pay such Taxes,
prosecute or defend any suits in relation to the Collateral, or insure and keep
insured the Collateral in any amount deemed appropriate by Secured Party, or
take all other action which Debtor is required, but has failed or refused, to
take under the Loan Documents. Any sum which may be expended or paid by Secured
Party under this subparagraph (including, without limitation, court costs and
reasonable attorneys’ fees) shall bear interest from the dates of expenditure or
payment at the Default Rate until paid and, together with such interest, shall
be payable by Debtor to Secured Party upon demand and shall be part of the
Obligations.


(b)Collection. If an Event of Default exists and upon notice from Secured Party,
each Obligor with respect to any payments on any of the Collateral (including,
without limitation, dividends and other distributions with respect to the
Pledged Securities and Partnership/Limited Liability Company Interests, payments
on Collateral Notes,





--------------------------------------------------------------------------------





insurance proceeds payable by reason of loss or damage to any of the Collateral,
or payments or distributions with respect to Deposit Accounts) is hereby
authorized and directed by Debtor to make payment directly to Secured Party,
regardless of whether Debtor was previously making collections thereon;
provided, that as between Debtor and Secured Party, insurance proceeds or other
amounts payable by reason of casualty or condemnation shall be subject to the
requirements of the Credit Agreement applicable to Dispositions, including
Section 2.03(b) thereof. Subject to Paragraph 8(f) hereof, until such notice is
given, Debtor is authorized to retain and expend all payments made on
Collateral. If an Event of Default exists, Secured Party shall have the Right in
its own name or in the name of Debtor to compromise or extend time of payment
with respect to all or any portion of the Collateral for such amounts and upon
such terms as Secured Party may determine; to demand, collect, receive, receipt
for, sue for, compound, and give acquittances for any and all amounts due or to
become due with respect to Collateral; to take control of cash and other
proceeds of any Collateral; to endorse the name of Debtor on any notes,
acceptances, checks, drafts, money orders, or other evidences of payment on
Collateral that may come into the possession of Secured Party; to sign the name
of Debtor on any invoice or bill of lading relating to any Collateral, on any
drafts against Obligors or other Persons making payment with respect to
Collateral, on assignments and verifications of accounts or other Collateral and
on notices to Obligors making payment with respect to Collateral; to send
requests for verification of obligations to any Obligor; and to do all other
acts and things necessary to carry out the intent of this Security Agreement. If
an Event of Default exists and any Obligor fails or refuses to make payment on
any Collateral when due, Secured Party is authorized, in its sole discretion,
either in its own name or in the name of Debtor, to take such action as Secured
Party shall deem appropriate for the collection of any amounts owed with respect
to Collateral or upon which a delinquency exists. Regardless of any other
provision hereof, however, Secured Party shall never be liable for its failure
to collect, or for its failure to exercise diligence in the collection of, any
amounts owed with respect to Collateral, nor shall it be under any duty
whatsoever to anyone except Debtor to account for funds that it shall actually
receive hereunder. Without limiting the generality of the foregoing, Secured
Party shall have no responsibility for ascertaining any maturities, calls,
conversions, exchanges, offers, tenders, or similar matters relating to any
Collateral, or for informing Debtor with respect to any of such matters
(irrespective of whether Secured Party actually has, or may be deemed to have,
knowledge thereof). The receipt of Secured Party to any Obligor shall be a full
and complete release, discharge, and acquittance to such Obligor, to the extent
of any amount so paid to Secured Party.


(c)Intellectual Property. For purposes of enabling Secured Party to exercise its
Rights and remedies under this Security Agreement and enabling Secured Party and
its successors and assigns to enjoy the full benefits of the Collateral, Debtor
hereby grants to Secured Party an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to Debtor) to use, license, or
sublicense any of the Intellectual Property. Debtor shall provide Secured Party
with reasonable access to all media in which any of the Intellectual Property
may be recorded or stored and all computer programs used for the completion or
printout thereof. This license shall also inure to the benefit of all
successors, assigns, and transferees of Secured Party. Upon the occurrence and
during the continuation of an Event of Default, Secured Party may require that
Debtor assign all of its Right, title, and interest in and to the Intellectual
Property or any part thereof to Secured Party or such other Person as Secured
Party may designate pursuant to documents satisfactory to Secured Party. If no
Default or Event of Default exists, Debtor shall have the exclusive,
non-transferable Right and license to use the Intellectual Property in the
ordinary course of business and the exclusive Right to grant to other Persons
licenses and sublicenses with respect to the Intellectual Property for full and
fair consideration.


(d)Record Ownership of Securities. If an Event of Default exists, Secured Party
at any time may have any Collateral that is Pledged Securities and that is in
the possession of Secured Party, or its nominee or nominees, registered in its
name, or in the name of its nominee or nominees, as Secured Party; and, as to
any Collateral that is Pledged Securities so registered, Secured Party shall
execute and deliver (or cause to be executed and delivered) to Debtor all such
proxies, powers of attorney, dividend coupons or orders, and other documents as
Debtor may reasonably request for the purpose of enabling Debtor to exercise the
voting Rights and powers which it is entitled to exercise under this Security
Agreement or to receive the dividends and other distributions and payments in
respect of such Collateral that is Pledged Securities or proceeds thereof which
it is authorized to receive and retain under this Security Agreement.







--------------------------------------------------------------------------------





(e)Voting of Securities. As long as no Event of Default exists, Debtor is
entitled to exercise all voting Rights pertaining to any Pledged Securities and
Partnership/Limited Liability Company Interests; provided, however, that no vote
shall be cast or consent, waiver, or ratification given or action taken without
the prior written consent of Secured Party which would (x) be inconsistent with
or violate any provision of this Security Agreement or any other Loan Document,
or (y) amend, modify, or waive any term, provision or condition of the
certificate of incorporation, bylaws, certificate of formation, or other charter
document, or other agreement relating to, evidencing, providing for the issuance
of, or securing any Collateral, to the extent any such amendment, modification
or a waiver results in a material adverse effect on the value of the Collateral
or any part thereof; and provided further, that Debtor shall give Secured Party
at least five (5) Business Days’ prior written notice in the form of an
officers’ certificate of the manner in which it intends to exercise, or the
reasons for refraining from exercising, any voting or other consensual Rights
pertaining to the Collateral or any part thereof which might have a material
adverse effect on the value of the Collateral or any part thereof. If an Event
of Default exists and if Secured Party elects to exercise such Right, the Right
to vote any Pledged Securities shall be vested exclusively in Secured Party. To
this end, Debtor hereby irrevocably constitutes and appoints Secured Party the
proxy and attorney-in-fact of Debtor, with full power of substitution, to vote,
and to act with respect to, any and all Collateral that is Pledged Securities
standing in the name of Debtor or with respect to which Debtor is entitled to
vote and act, subject to the understanding that such proxy may not be exercised
unless an Event of Default exists. The proxy herein granted is coupled with an
interest, is irrevocable, and shall continue until the Obligations have been
paid and performed in full.


(f)Certain Proceeds. Notwithstanding any contrary provision herein, any and all:


(i)dividends, interest, or other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable, or
otherwise distributed in respect of, or in exchange for, any Collateral;


(ii)dividends, interest, or other distributions hereafter paid or payable in
cash in respect of any Collateral in connection with a partial or total
liquidation or dissolution, or in connection with a reduction of capital,
capital surplus, or paid-in-surplus;


(iii)cash paid, payable, or otherwise distributed in redemption of, or in
exchange for, any Collateral; and


(iv)dividends, interest, or other distributions paid or payable in violation of
the Loan Documents;
shall be part of the Collateral hereunder, and shall, if received by Debtor, be
held in trust for the benefit of Secured Party, and shall forthwith be delivered
to Secured Party (accompanied by proper instruments of assignment and/or stock
and/or bond powers executed by Debtor in accordance with Secured Party’s
instructions) to be held subject to the terms of this Security Agreement
(provided, that insurance proceeds or any other amounts payable as a result of
casualty or condemnation shall be governed by the terms of the Credit Agreement
applicable to Dispositions, including Section 2.03(b) thereof). Any cash
Collateral in the possession of Secured Party may be invested by Secured Party
in time deposits or certificates of deposit issued by Secured Party (if Secured
Party issues such certificates) or by any state or national bank having combined
capital and surplus greater than $100,000,000 with a rating from Moody’s and S&P
of P‑1 and A‑1+, respectively, or in Cash Equivalents, as Secured Party may
choose. Secured Party shall never be obligated to make any such investment and
shall never have any liability to Debtor for any loss which may result
therefrom. All interest and other amounts earned from any investment of
Collateral may be dealt with by Secured Party in the same manner as other cash
Collateral.
(g)Use and Operation of Collateral. Should any Collateral come into the
possession of Secured Party, Secured Party may use or operate such Collateral
for the purpose of preserving it or its value pursuant to the order of a court
of appropriate jurisdiction or in accordance with any other Rights held by
Secured Party in respect of such Collateral. Debtor covenants to promptly
reimburse and pay to Secured Party, at Secured Party’s request, the amount of
all expenses (including, without limitation, the cost of any insurance and
payment of Taxes or other charges) incurred by Secured Party in connection with
its custody and preservation of Collateral, and all such expenses, costs, Taxes,
and other charges shall bear interest at the Default Rate until repaid and,
together with such interest, shall be payable





--------------------------------------------------------------------------------





by Debtor to Secured Party upon demand and shall become part of the Obligations.
However, the risk of accidental loss or damage to, or diminution in value of,
Collateral is on Debtor, and Secured Party shall have no liability whatever for
failure to obtain or maintain insurance, nor to determine whether any insurance
ever in force is adequate as to amount or as to the risks insured. With respect
to Collateral that is in the possession of Secured Party, Secured Party shall
have no duty to fix or preserve Rights against prior parties to such Collateral
and shall never be liable for any failure to use diligence to collect any amount
payable in respect of such Collateral, but shall be liable only to account to
Debtor for what it may actually collect or receive thereon. The provisions of
this subparagraph are applicable whether or not an Event of Default exists.


(h)Cash Collateral Account. If an Event of Default exists and is continuing,
Secured Party shall have, and Debtor hereby grants to Secured Party, the Right
and authority to transfer all funds on deposit in the Deposit Accounts subject
to a Control Agreement delivered in connection with the Existing Credit
Agreement to a cash collateral account (a “Cash Collateral Account”) maintained
with Secured Party or with a depository institution acceptable to Secured Party
and subject to the exclusive direction, domain, and control of Secured Party,
and no disbursements or withdrawals shall be permitted to be made by Debtor from
such Cash Collateral Account. Such Cash Collateral Account shall be subject to
the Security Interest and Liens in favor of Secured Party herein created, and
Debtor hereby grants a security interest to Secured Party on behalf of Lenders
in and to, such Cash Collateral Account and all checks, drafts, and other items
ever received by Debtor for deposit therein. Furthermore, if an Event of Default
exists, Secured Party shall have the Right, at any time in its discretion
without notice to Debtor, (i) to transfer to or to register in the name of
Secured Party or any Lender or nominee any certificates of deposit or deposit
instruments constituting Deposit Accounts and shall have the Right to exchange
such certificates or instruments representing Deposit Accounts for certificates
or instruments of smaller or larger denominations, and (ii) to take and apply
against the Obligations any and all funds then or thereafter on deposit in the
Cash Collateral Account or otherwise constituting Deposit Accounts.


(i)Power of Attorney. Debtor hereby irrevocably constitutes and appoints Secured
Party and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the name of Debtor or in its own name, to take after the occurrence and during
the continuance of an Event of Default, any and all action and to execute any
and all documents and instruments which Secured Party at any time and from time
to time deems necessary or desirable to accomplish the purposes of this Security
Agreement and, without limiting the generality of the foregoing, Debtor hereby
gives Secured Party the power and Right on behalf of Debtor and in its own name
to do any of the following after the occurrence and during the continuance of an
Event of Default, without notice to or the consent of Debtor:


(i)to transfer any and all funds on deposit in the Deposit Accounts to the Cash
Collateral Account as set forth herein;


(ii)to receive, endorse, and collect any drafts or other instruments or
documents in connection with clause (b) above and this clause (ii);


(iii)to use the Intellectual Property or to grant or issue any exclusive or
non-exclusive license under the Intellectual Property to anyone else, and to
perform any act necessary for the Secured Party to assign, pledge, convey, or
otherwise transfer title in or dispose of the Intellectual Property to any other
Person;


(iv)to demand, sue for, collect, or receive, in the name of Debtor or in its own
name, any money or property at any time payable or receivable on account of or
in exchange for any of the Collateral and, in connection therewith, endorse
checks, notes, drafts, acceptances, money orders, documents of title or any
other instruments for the payment of money under the Collateral or any policy of
insurance;


(v)to pay or discharge taxes, Liens, or other encumbrances levied or placed on
or threatened against the Collateral;


(vi)to notify post office authorities to change the address for delivery of
Debtor to an address designated by Secured Party and to receive, open, and
dispose of mail addressed to Debtor; and





--------------------------------------------------------------------------------







(vii)(A) to direct account debtors and any other parties liable for any payment
under any of the Collateral to make payment of any and all monies due and to
become due thereunder directly to Secured Party or as Secured Party shall
direct, (B) to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral, (C) to sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, proxies, stock powers, verifications, and notices in connection
with accounts and other documents relating to the Collateral, (D) to commence
and prosecute any suit, action, or proceeding at Law or in equity in any court
of competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other Right in respect of any Collateral, (E) to defend any suit,
action, or proceeding brought against Debtor with respect to any Collateral, (F)
to settle, compromise, or adjust any suit, action, or proceeding described above
and, in connection therewith, to give such discharges or releases as Secured
Party may deem appropriate, (G) to exchange any of the Collateral for other
property upon any merger, division, consolidation, reorganization,
recapitalization, or other readjustment of the issuer thereof and, in connection
therewith, deposit any of the Collateral with any committee, depositary,
transfer agent, registrar, or other designated agency upon such terms as Secured
Party may determine, (H) to add or release any guarantor, indorser, surety, or
other party to any of the Collateral, (I) to renew, extend, or otherwise change
the terms and conditions of any of the Collateral, (J) to endorse Debtor’s name
on all applications, documents, papers, and instruments necessary or desirable
in order for Secured Party to use or maintain any of the Intellectual Property,
(K) to make, settle, compromise or adjust any claims under or pertaining to any
of the Collateral (including claims under any policy of insurance), (L) to
execute on behalf of Debtor any financing statements or continuation statements
with respect to the Security Interests created hereby, and to do any and all
acts and things to protect and preserve the Collateral, including, without
limitation, the protection and prosecution of all Rights included in the
Collateral, and (M) to sell, transfer, pledge, convey, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though Secured Party were the absolute owner thereof for all purposes, and to
do, at Secured Party’s option and Debtor’s expense, at any time, or from time to
time, all acts and things which Secured Party deems necessary to protect,
preserve, maintain, or realize upon the Collateral and Secured Party’s security
interest therein.


This power of attorney is a power coupled with an interest and shall be
irrevocable. Secured Party shall be under no duty to exercise or withhold the
exercise of any of the Rights, powers, privileges, and options expressly or
implicitly granted to Secured Party in this Security Agreement, and shall not be
liable for any failure to do so or any delay in doing so. Neither Secured Party
nor any Person designated by Secured Party shall be liable for any act or
omission or for any error of judgment or any mistake of fact or Law. This power
of attorney is conferred on Secured Party solely to protect, preserve, maintain,
and realize upon its Security Interest in the Collateral. Secured Party shall
not be responsible for any decline in the value of the Collateral and shall not
be required to take any steps to preserve rights against prior parties or to
protect, preserve, or maintain any Lien given to secure the Collateral.
(j)Purchase Money Collateral. To the extent that Secured Party or any Lender has
advanced or will advance funds pursuant to the Credit Agreement to or for the
account of Debtor to enable Debtor to purchase or otherwise acquire Rights in
Collateral, Secured Party or such Lender, at its option, may pay such funds (i)
directly to the Person from whom Debtor will make such purchase or acquire such
Rights, or (ii) to Debtor, in which case Debtor covenants to promptly pay the
same to such Person, and forthwith furnish to Secured Party evidence
satisfactory to Secured Party that such payment has been made from the funds so
provided.


(k)Subrogation. If any of the Obligations are given in renewal or extension or
applied toward the payment of indebtedness secured by any Lien, Secured Party
shall be, and is hereby, subrogated to all of the Rights, titles, interests, and
Liens securing the indebtedness so renewed, extended, or paid.


(l)INDEMNIFICATION. DEBTOR HEREBY ASSUMES ALL LIABILITY FOR THE COLLATERAL, FOR
THE SECURITY INTEREST, AND FOR ANY USE, POSSESSION, MAINTENANCE, AND MANAGEMENT
OF, ALL OR ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY TAXES
ARISING AS A RESULT OF, OR IN CONNECTION WITH, THE TRANSACTIONS CONTEMPLATED





--------------------------------------------------------------------------------





HEREIN, AND AGREES TO ASSUME LIABILITY FOR, AND TO INDEMNIFY AND HOLD SECURED
PARTY, THE ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM AND AGAINST, ANY
AND ALL CLAIMS, CAUSES OF ACTION, OR LIABILITY, FOR INJURIES TO OR DEATHS OF
PERSONS AND DAMAGE TO PROPERTY, HOWSOEVER ARISING FROM OR INCIDENT TO SUCH USE,
POSSESSION, MAINTENANCE, AND MANAGEMENT, WHETHER SUCH PERSONS BE AGENTS OR
EMPLOYEES OF DEBTOR OR OF THIRD PARTIES, OR SUCH DAMAGE BE TO PROPERTY OF DEBTOR
OR OF OTHERS. DEBTOR AGREES TO INDEMNIFY, SAVE, AND HOLD SECURED PARTY, THE
ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM AND AGAINST, AND COVENANTS TO
DEFEND SECURED PARTY, THE ADMINISTRATIVE AGENT AND EACH LENDER AGAINST, ANY AND
ALL LOSSES, DAMAGES, CLAIMS, COSTS, PENALTIES, LIABILITIES, AND EXPENSES
(COLLECTIVELY, “CLAIMS”), INCLUDING, WITHOUT LIMITATION, COURT COSTS AND
ATTORNEYS’ FEES, AND ANY OF THE FOREGOING ARISING FROM THE NEGLIGENCE OF SECURED
PARTY, THE ADMINISTRATIVE AGENT OR ANY LENDER, OR ANY OF THEIR RESPECTIVE
OFFICERS, EMPLOYEES, AGENTS, ADVISORS, EMPLOYEES, OR REPRESENTATIVES, HOWSOEVER
ARISING OR INCURRED BECAUSE OF, INCIDENT TO, OR WITH RESPECT TO COLLATERAL OR
ANY USE, POSSESSION, MAINTENANCE, OR MANAGEMENT THEREOF; PROVIDED, HOWEVER, THAT
THE INDEMNITY SET FORTH IN THIS PARAGRAPH 8(l) WILL NOT APPLY TO CLAIMS CAUSED
BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SECURED PARTY, THE
ADMINISTRATIVE AGENT OR ANY LENDER.


9.MISCELLANEOUS.


(a)Continuing Security Interest. This Security Agreement creates a continuing
security interest in the Collateral and shall (i) remain in full force and
effect until the termination of the obligations of Lenders and the L/C Issuer to
make Credit Extensions under the Loan Documents, termination of all Letters of
Credit and the payment in full of the Obligations (except as otherwise provided
in Section 10.01(e) of the Credit Agreement with respect to Obligations under
Lender Hedging Agreements); and (ii) inure to the benefit of and be enforceable
by Secured Party, Lenders, and their respective successors, transferees, and
assigns. Without limiting the generality of the foregoing clause (ii), Secured
Party and Lenders may assign or otherwise transfer any of their respective
Rights under this Security Agreement to any other Person in accordance with the
terms and provisions of Section 10.07 of the Credit Agreement, and to the extent
of such assignment or transfer such Person shall thereupon become vested with
all the Rights and benefits in respect thereof granted herein or otherwise to
Secured Party or Lenders, as the case may be. Upon payment in full of the
Obligations, Debtor shall be entitled to the return, upon its request and at its
expense, of such of the Collateral as shall not have been sold or otherwise
applied pursuant to the terms hereof.


(b)Reference to Miscellaneous Provisions. This Security Agreement is one of the
“Loan Documents” referred to in the Credit Agreement, and all provisions
relating to Loan Documents set forth in Article X of the Credit Agreement
(including, without limitation, Section 10.10 therein) are incorporated herein
by reference, the same as if set forth herein verbatim.


(c)Term; Release of Liens. Upon the satisfaction of the conditions set forth in
Section 10.01(e) of the Credit Agreement, the Collateral Agent shall release the
liens created by this Security Agreement in accordance with Section 10.01(d) of
the Credit Agreement; provided that no Obligor, if any, on any of the Collateral
shall ever be obligated to make inquiry as to the termination of this Security
Agreement, but shall be fully protected in making payment directly to Secured
Party until actual notice of such total payment of the Obligations is received
by such Obligor. At such time as the Liens created by this Security Agreement
are to be released pursuant to this paragraph, Secured Party shall, at the
request and expense of Debtor following such termination, promptly deliver to
Debtor any Collateral held by the Secured Party hereunder, and promptly execute
and deliver to such Debtor such documents and instruments as Debtor shall
reasonably request to evidence such termination and release as provided in the
Credit Agreement. In addition, if any of the Collateral shall be sold,
transferred, assigned or otherwise disposed of by Debtor in a transaction
permitted by the Credit Agreement, then the Secured Party, at the request and
expense of Debtor, shall promptly execute and deliver releases as provided in
the Credit Agreement.







--------------------------------------------------------------------------------





(d)Actions Not Releases. The Security Interest and Debtor’s obligations and
Secured Party’s Rights hereunder shall not be released, diminished, impaired, or
adversely affected by the occurrence of any one or more of the following events:
(i) the taking or accepting of any other security or assurance for any or all of
the Obligations; (ii) any release, surrender, exchange, subordination, or loss
of any security or assurance at any time existing in connection with any or all
of the Obligations; (iii) the modification of, amendment to, or waiver of
compliance with any terms of any of the other Loan Documents without the
notification or consent of Debtor, except as required therein (the Right to such
notification or consent being herein specifically waived by Debtor); (iv) the
insolvency, bankruptcy, or lack of corporate or trust power of any party at any
time liable for the payment of any or all of the Obligations, whether now
existing or hereafter occurring; (v) any renewal, extension, or rearrangement of
the payment of any or all of the Obligations, either with or without notice to
or consent of Debtor, or any adjustment, indulgence, forbearance, or compromise
that may be granted or given by Secured Party or any Lender to Debtor; (vi) any
neglect, delay, omission, failure, or refusal of Secured Party or any Lender to
take or prosecute any action in connection with any other agreement, document,
guaranty, or instrument evidencing, securing, or assuring the payment of all or
any of the Obligations; (vii) any failure of Secured Party or any Lender to
notify Debtor of any renewal, extension, or assignment of the Obligations or any
part thereof, or the release of any Collateral or other security, or of any
other action taken or refrained from being taken by Secured Party or any Lender
against Debtor or any new agreement between or among Secured Party or one or
more Lenders and Debtor, it being understood that except as expressly provided
herein, neither Secured Party nor any Lender shall be required to give Debtor
any notice of any kind under any circumstances whatsoever with respect to or in
connection with the Obligations, including, without limitation, notice of
acceptance of this Security Agreement or any Collateral ever delivered to or for
the account of Secured Party hereunder; (viii) the illegality, invalidity, or
unenforceability of all or any part of the Obligations against any party
obligated with respect thereto by reason of the fact that the Obligations, or
the interest paid or payable with respect thereto, exceeds the amount permitted
by Law, the act of creating the Obligations, or any part thereof, is ultra
vires, or the officers, partners, or trustees creating same acted in excess of
their authority, or for any other reason; or (ix) if any payment by any party
obligated with respect thereto is held to constitute a preference under
applicable Laws or for any other reason Secured Party or any Lender is required
to refund such payment or pay the amount thereof to someone else.


(e)Waivers. Except to the extent expressly otherwise provided herein or in other
Loan Documents and to the fullest extent permitted by applicable Law, Debtor
waives (i) any Right to require Secured Party or any Lender to proceed against
any other Person, to exhaust its Rights in Collateral, or to pursue any other
Right which Secured Party or any Lender may have, (ii) with respect to the
Obligations, presentment and demand for payment, protest, notice of protest and
nonpayment, and notice of the intention to accelerate, and (iii) all Rights of
marshaling in respect of any and all of the Collateral.


(f)Financing Statement; Authorization. Secured Party shall be entitled at any
time to file this Security Agreement or a carbon, photographic, or other
reproduction of this Security Agreement, as a financing statement, but the
failure of Secured Party to do so shall not impair the validity or
enforceability of this Security Agreement. Debtor hereby irrevocably authorizes
Secured Party at any time and from time to time to file in any UCC jurisdiction
any initial or other financing statements and amendments thereto (without the
requirement for Debtor’s signature thereon) that (i) indicate the Collateral (A)
as “all assets of Debtor”, or words of similar effect; regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC of the state or such jurisdiction or whether such assets are included
in the Collateral hereunder, or (B) as being of an equal or lesser scope or with
greater detail, and (ii) contain any other information required by Article 9 of
the UCC of the state or such jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including (A) whether Debtor
is an organization, the type of organization, and any organization
identification number issued to Debtor, and (B) in the case of a financing
statement filed as a fixture filing or indicating Collateral as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates. Debtor agrees to furnish any such information to
Secured Party promptly upon request.


(g)Amendments. This Security Agreement may be amended only by an instrument in
writing executed jointly by Debtor and Secured Party, and supplemented only by
documents delivered or to be delivered in accordance with the express terms
hereof.







--------------------------------------------------------------------------------





(h)Multiple Counterparts. This Security Agreement has been executed in a number
of identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Security Agreement, it shall not be necessary to produce or
account for more than one such counterpart.


(i)Parties Bound; Assignment. This Security Agreement shall be binding on Debtor
and Debtor’s heirs, legal representatives, successors, and assigns and shall
inure to the benefit of Secured Party and Secured Party’s successors and
assigns.


(i)Secured Party is the agent for each Lender under the Credit Agreement, the
Security Interest and all Rights granted to Secured Party hereunder or in
connection herewith are for the ratable benefit of each Lender, and Secured
Party may, without the joinder of any Lender, exercise any and all Rights in
favor of Secured Party or Lenders hereunder, including, without limitation,
conducting any foreclosure sales hereunder, and executing full or partial
releases hereof, amendments or modifications hereto, or consents or waivers
hereunder. The Rights of each Lender vis-a-vis Secured Party and each other
Lender may be subject to one or more separate agreements between or among such
parties, but Debtor need not inquire about any such agreement or be subject to
any terms thereof unless Debtor specifically joins therein; and consequently,
neither Debtor nor Debtor’s heirs, personal representatives, successors, and
assigns shall be entitled to any benefits or provisions of any such separate
agreements or be entitled to rely upon or raise as a defense, in any manner
whatsoever, the failure or refusal of any party thereto to comply with the
provisions thereof.


(ii)Debtor may not, without the prior written consent of Secured Party, assign
any Rights, duties, or obligations hereunder.


(j)Governing Law. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW RULES OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATION LAW) AND APPLICABLE FEDERAL LAW; AND THE SECURED PARTY AND THE
LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


(k)All notices given pursuant hereto shall be given in the manner set forth in
the Credit Agreement, if to Secured Party, to the address of Secured Party
therein set forth and if to Debtor, to the following address:




Martin Transport, Inc.
4200 Stone Road
Kilgore, TX 75662
Attn:    Robert D. Bondurant
Chief Financial Officer
Telephone: (903) 983-6250
Facsimile: (903) 983-6403


(l)Non-Liability of Secured Parties. Secured Party shall not have any fiduciary
responsibilities to Debtor; and no provision in this Security Agreement or in
any of the other Loan Documents, and no course of dealing between or among any
of the parties hereto, shall be deemed to create any fiduciary duty owing by
Secured Party to Debtor, or any Subsidiary of any Debtor. Secured Party
undertakes no responsibility to Debtor to review or inform Debtor of any matter
in connection with any phase of any Debtor’s business or operations.


(m)Severability of Provisions. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remainder of such provision or the remaining provisions
or affecting the validity or enforceability of such provision in any other
jurisdiction.







--------------------------------------------------------------------------------





(n)THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




Remainder of Page Intentionally Blank.
Signature Page to Follow.





--------------------------------------------------------------------------------









EXECUTED as of the date first stated in this Security Agreement.




MARTIN TRANSPORT, INC.,
a Texas corporation, as Debtor


By:                    
Name:    Robert D. Bondurant
Title:    Executive Vice President and Chief
                            Financial Officer











--------------------------------------------------------------------------------





ANNEX A TO SECURITY AGREEMENT


DEBTOR INFORMATION AND LOCATION OF COLLATERAL




Exact Legal Name of Debtor:
Martin Transport, Inc.



Mailing Address of Debtor:
4200 Stone Road, Kilgore, Texas 75662



Type of Entity:
Corporation



Jurisdiction of Organization:
Texas



State Issued Organizational Identification Number:
0055985300



Tax ID Number:
75-1756074



Location of Books and Records:
4200 Stone Road

Kilgore, Texas 75662


Location of Inventory with Fair Market Value in Excess of $1,000,000:


None.
 



Location of Equipment with Fair Market Value in Excess of $1,000,000:


None.
 



Location of Real Property:


Owned Real Property - Address of Real Estate
MTI BAYTOWN
10850 INTERSTATE 10 E
BAYTOWN
TX
77523
MTI CORPUS CHRISTI
502 FLATO ROAD
CORPUS CHRISTI
TX
78405
MTI LONGVIEW
5146 WEST LOOP 281
LONGVIEW
TX
75603
MTI BATON ROUGE
1616 MENGAL ROAD
BATON ROUGE
LA
70807
MTI BOSSIER CITY
4295 MEADOW LANE
BOSSIER CITY
LA
71111
MTI HATTIESBURG
7604 US HWY 49 N
HATTIESBURG
MS
39401
MTI KENOVA
2200 OAK STREET
KENOVA
WV
25530
MTI SMACKOVER
2346 PERSHING HWY
SMACKOVER
AR
71762
MTI DAYTON
66 E. DAYTON ROAD
ARTESIA
NM
88211
MTI CAMPBELLTON
HWY 281 S
CAMPBELLTON
TX
78008
MTI LAKE CHARLES
124 BUNKER ROAD
LAKE CHARLES
LA
70615










--------------------------------------------------------------------------------





Leased Real Property - Address of Real Estate
MTI KILGORE
2800 N LONGVIEW STREET
KILGORE
TX
75662
MTI BEAUMONT
6030 S. MLK JR. PARKWAY
BEAUMONT
TX
77705
MTI CHANNELVIEW
15551 EAST FREEWAY
CHANNELVIEW
TX
77530
MTI RESERVE
180 POWER BLVD.
RESERVE
LA
70084
MTI STEPHENS
658 OUACHITA 137
STEPHENS
AR
71764
MTI WEST MEMPHIS
5788 US Hwy 70
MARION
AR
72364
MTI CHATTANOOGA
3500 N. HAWTHORNE STREET
CHATTANOOGA
TN
37406
MTI PLAINVIEW
669 CR T
PLAINVIEW
TX
79072
MTI ARCADIA
(Parking Only)
662 HWY 147S
ARCADIA
LA
71001
MTI ARCADIA
599 HWY. 147
ARCADIA
LA
71001
MTI KINGSPORT
348 DILLOW
KINGSPORT
TN
37663
MTI LAKE CHARLES
124 BUNKER ROAD
LAKE CHARLES
LA
70615
MTI THEODORE
7778 DAUPHIN ISLAND PKWY
THEODORE
AL
36582
MTI ST. GABRIEL
4250 GEIGY ACCESS ROAD
ST. GABRIEL
LA
71001
MTI JENNINGS
1707 EVANGELINE HWY
JENNINGS
LA
70546





Jurisdiction for Filing Financing Statements:


Texas Secretary of State













--------------------------------------------------------------------------------





ANNEX B-1 TO SECURITY AGREEMENT


COLLATERAL DESCRIPTIONS




A.    Collateral Notes and Collateral Note Security:    N/A




B.    Pledged Shares:        N/A




C.
Partnerships and Limited Liability Companies and Partnership/Limited Liability
Company Agreements:    N/A





D.    Commercial Tort Claims:    N/A




E.    Deposit Accounts (including name of bank, address and account number):    


BANK
ADDRESS
ACCT NO.
 TYPE
DESCRIPTION
AUSTIN BANK
1006 STONE ROAD
KILGORE, TX 75662
49271
CHECKING
PERMIT FUND
AUSTIN BANK
1006 STONE ROAD
KILGORE, TX 75662
3609002391
CHECKING
PENALTY FUND
AUSTIN BANK
1006 STONE ROAD
KILGORE, TX 75662
3609001980
CHECKING
KILGORE PETTY CASH ACCT
REGIONS BANK
1717 MCKINNEY AVE.
11TH FLOOR
DALLAS, TEXAS 75202
0247443359
CHECKING
COLLATERAL ACCOUNT FOR MTI’S DEBT THAT HAS BEEN REPAID





F.    Commodity Accounts (including name of bank, address and account
number):    None.




G.    Securities Accounts (including name of bank, address and account
number):    None.    













--------------------------------------------------------------------------------





ANNEX B-2 TO SECURITY AGREEMENT


INTELLECTUAL PROPERTY




1.    Registered Copyrights and Copyright Applications:    None.




2.    Issued Patents and Patent Applications:        None.




3.    Registered Trademarks and Trademark Applications:    None.    











--------------------------------------------------------------------------------





ANNEX B-3 TO SECURITY AGREEMENT


MATERIAL AGREEMENTS; DEFAULTS




Defaults or Potential Defaults under Material Agreements


None.









--------------------------------------------------------------------------------







ANNEX B-4 TO SECURITY AGREEMENT


VESSELS




None.






    





--------------------------------------------------------------------------------





ANNEX C TO SECURITY AGREEMENT


ACKNOWLEDGMENT OF PLEDGE


PARTNERSHIP/LIMITED LIABILITY COMPANY:                     (the “Company”)


INTEREST OWNER:                          (the “Interest Owner”)


SECURITY AGREEMENT: Pledge and Security Agreement dated as of January 2, 2019
(as amended, supplemented, restated or otherwise modified from time to time, the
“Security Agreement”)


DATE: _______________


BY THIS ACKNOWLEDGMENT OF PLEDGE dated as of the date first above written, the
Company hereby acknowledges the pledge in favor of Royal Bank of Canada
(“Pledgee”), in its capacity as Collateral Agent for certain Lenders (as defined
in the Security Agreement) and as Secured Party under the Security Agreement,
against, and a security interest in favor of Pledgee in, all of the Interest
Owner’s rights in connection with any equity interest in the Company now and
hereafter owned by the Interest Owner (“Company Interest”).


A.    Pledge Records. The Company has identified Pledgee’s interest in all of
the Interest Owner’s right, title, and interest in and to all of the Interest
Owner’s Company Interest as subject to a pledge and security interest in favor
of Pledgee in the Company’s books and records.


B.    Company Distributions, Accounts, and Correspondence. The Company hereby
acknowledges that (i) all proceeds, distributions, and other amounts payable to
the Interest Owner, including, without limitation, upon the termination,
liquidation, and dissolution of the Company, shall be paid and remitted to the
Pledgee upon demand, (ii) all funds in deposit accounts held for the account of,
or otherwise payable to, the Interest Owner shall be held for the benefit of
Pledgee, and (iii) all future correspondence, accountings of distributions, and
tax returns of the Company shall be provided to the Pledgee. The Company
acknowledges and accepts such direction and hereby agrees that it shall, upon
the written demand by the Pledgee, pay directly to the Pledgee to its offices as
shall be specified by the Pledgee any and all distributions, income, and cash
flow arising from the Company Interests whether payable in cash, property or
otherwise, subject to and in accordance with the terms and conditions of the
organizational documents of the Company. The Pledgee may from time to time
notify the Company of any change of address to which such amounts are to be
paid.




Remainder of Page Intentionally Blank.
Signature Page to Follow.











--------------------------------------------------------------------------------





EXECUTED as of the date first stated in this Acknowledgment of Pledge.




[PARTNERSHIP/LIMITED LIABILITY COMPANY]






By:
     ,

as [General Partner] [Manager]




By:             
Name:             
Title:             













